Citation Nr: 1409714	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-43 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an award of a total disability rating based on individual unemployability (TDIU) prior to December 29, 2011. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran had active service from February 1954 to May 1974.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.  

The Veteran testified in January 2014 at a Videoconference before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.  The provisions of 38 C.F.R. § 3.103(c) (2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issue and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned clarified the issue on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted disabilities.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2013). 38 U.S.C.A. § 7107 (a) (2) (West 2002).


FINDING OF FACT

From February 27, 2009, the date of the Veteran's claim, the evidence of record is at least in equipoise regarding whether the Veteran is unable to secure or follow substantially gainful employment as a result of his service connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met as of February 27, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.41, 4.3, 4.16 (a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in April 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Duty to Assist

In this case, the Veteran has not contended that any evidence remains outstanding.  The file has been reviewed and appears complete.  The electronic record has been considered as well.  No further assistance is required regarding the duty to assist.

Regulations and Background

The Veteran submitted an application for TDIU received on February 27, 2009, which was denied in a September 2009 rating decision.  He perfected an appeal as to that determination. 

The Veteran's representative has argued that the Veteran has been unemployable for the entire pendency of his TDIU claim received on February 27, 2009.

In order to establish service connection for TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

TDIU was denied by rating action in September 2009.  The Veteran's service connected disabilities were:

Major depressive disorder, rated as 30 percent disabling; nephropathy, rated as 30 percent disabling; peripheral vascular disease (PVD), left lower extremity (now included in evaluation of nephropathy), rated as 20 percent disabling; PVD, right lower extremity (now included in evaluation of nephropathy), rated as 20 percent disabling; diabetes mellitus, type 2, rated as 10 percent disabling; left ankle fracture with DJD and scar, rated as 10 percent disabling; chronic atrial fibrillation (now included in evaluation of nephropathy), rated as 10 percent disabling; hypertension (now included in evaluation of nephropathy), rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; erectile dysfunction, rated as 0 percent disabling; bilateral hearing loss, rated as 0 percent disabling; appendectomy scar, rated as 0 percent disabling.  The total service connected disability rating was 80 percent from February 27, 2009.

By rating action in August 2010, the ratings for PVD, right and left lower extremity which were each 20 percent were increased to 40 percent disabling.  The total service connected disability rating was increased to 90 percent from February 27, 2009.

By rating action in February 2011 service connection for coronary artery disease (CAD) was granted and a 10 per cent rating was assigned.  The total service connected disability rating remained 90 percent from February 27, 2009.

By rating action in June 2012, the RO increased the 30 percent rating for nephropathy with hypertension associated with diabetes mellitus to 80 percent disabling; and, increased the 10 percent rating for CAD to 30 per cent.  The total service connected disability rating was increased to 100 percent from December 29, 2011, the effective date of the 30 percent rating for CAD.

From February 27, 2009, the Veteran met the percentage criteria for TDIU under 38 C.F.R. § 4.16(a).  Therefore, the Board must consider whether, he was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  

In February 2009, the Veteran submitted a VA Form 21-8940 (TDIU application) indicating that he had stopped working as a meat cutter in 1994.  He subsequently was self-employed remodeling and selling houses for approximately 3 years. (VA examination July, 2009)   

Although the Veteran terminated his employment as a meat cutter, his resulting unemployment alone is not enough to demonstrate unemployability. See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Instead, the pertinent question is whether he is capable of performing the physical and mental acts required by employment. 

In the January 2014 hearing, the Veteran testified that he had worked as a meat cutter for 20 years and his legs were bothering him badly.  He was unable to perform his job properly and therefore he quit.  He subsequently went into house remodeling and selling.  He was self-employed and could come and go as he pleased.  When he was not feeling good he could rest.  He did not spend a whole day on a site.  He would work 2, 4 or maybe 6 hours a day. He pushed himself to stay employed as long as he could.  At the time of the hearing, he no longer worked.

Regarding sedentary work, the Veteran noted that he could sit for about a half hour before having to get up and take a brief walk, or stand for a short while. (Transcript pp. 11-12).

Analysis

The appropriate TDIU standard is not whether the Veteran is able to obtain any employment or to maintain marginal employment.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991).  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant" (quoting Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975)).  Rather, the standard is a subjective one and is whether the Veteran can obtain and maintain substantially gainful employment.  The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability, without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

As noted above, in a June 2012 rating action, the Veteran's total service connected disability rating was increased to 100 percent from December 29, 2011.  Thus the issue remaining before the Board is an earlier effective date than December 29, 2011 to February 27, 2009, or the date of the TDIU claim.

Overall, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran became unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities as of February 27, 2009, the date at which he met the schedular criteria.  Indeed, the Veteran has provided credible testimony that he could not perform sedentary employment.  The Board also acknowledges his work history as a meat cutter and as a house remodeler.  These jobs both required him to be on his feet for long periods of time.  There is no evidence that he was suited for any type of sedentary work.  In addition none of the VA examinations of file expressly addressed the effects of his service connected disabilities on his occupational activities.  They only noted that he was retired.

Therefore, based on the evidence of record, when resolving all benefit of the doubt in the Veteran's favor, the Board must conclude that the Veteran was severely disabled and unemployable due to his service-connected CAD, major depressive disorder, nephropathy, PVD of the lower extremities, diabetes mellitus, left ankle fracture with DJD and scar, chronic atrial fibrillation, hypertension, tinnitus, erectile dysfunction, bilateral hearing loss, and appendectomy scar throughout the course of the appeal from February 27, 2009, and that entitlement to TDIU is warranted prior to the current effective date of December 29, 2011.  38 U.S.C.A. § 5107(b).  Again, the evidence demonstrates that the effective date should be the date of claim for TDIU, which was February 27, 2009.  Accordingly, the effective date for TDIU should be February 27, 2009.

In reaching these conclusions, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU, effective February 27, 2009, is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

 

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


